                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:08CR470

      v.
                                                                 ORDER
MICHAEL L. FIELDS,

                    Defendant.


       This matter is before the court on the Federal Public Defender’s motion to

withdraw as counsel, Filing No. 66. The court is advised the defendant is not eligible for

relief under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (115th

Cong. Dec. 21, 2018), because he has been released and is currently on supervised

release. Because his statutory mandatory minimum range of imprisonment does not

change, his term of supervised release does not change. Accordingly,

       IT IS ORDERED that the Federal Public Defender’s motion to withdraw as

counsel (Filing No. 66) is granted.

       Dated this 14th day of March, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
